DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 12 and are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,542,195. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by the claims of U.S. Patent ‘195.

Regarding claim 1, U.S. Patent ‘195 claims (claim 1):
A device to determine the radial and axial strain of a specimen comprising: at least one small board pinhole camera located within a triaxial cell; (U.S. Patent ‘195 – claim 1, “a plurality of small board pinhole cameras” includes/reads on “at least one”)


Regarding claim 2, U.S. Patent ‘195 claims (claim 2): 
A device for measuring strain and volume of a soil sample comprising: (U.S. Patent ‘195, claim 2)
a first enclosure adapted to receive a soil sample, said first enclosure located within a second enclosure; (U.S. Patent ‘195, claim 2)
a base adapted to hold said first enclosure; (U.S. Patent ‘195, claim 2)
one or more moveable arms located between said enclosures, said one or more moveable arms adapted to move around said all or some of said first enclosure; and  (U.S. Patent ‘195 – claim 2, “a plurality of moveable arms” includes/reads on “one or more”)
each of said one or more moveable arms including one or more cameras.  (U.S. Patent ‘195, claim 2)

Regarding claim 12, U.S. Patent ‘195 claims (claim 2): 
A device for measuring strain and volume of a soil sample comprising: (U.S. Patent ‘195, claim 2)
a first enclosure adapted to receive a soil sample, said first enclosure located within a second enclosure; (U.S. Patent ‘195, claim 2)
a base adapted to hold said first enclosure; (U.S. Patent ‘195, claim 2)

said more moveable arm including one or more cameras. (U.S. Patent ‘195, claim 2)

Allowable Subject Matter
Claims 3-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Robertson et al. (U.S. Pub. 2006/0146345) teaches using a camera to image dimensional change in a specimen due to change in environment, including pressure exerted on the specimen (but the camera is not mounted on a rotating arm that rotates around the enclosure).
Kanade et al. (U.S. Pub. 2015/0377754) teaches using a camera to image dimensional change in a specimen due to stretching or compression (but the camera is not mounted on a rotating arm that rotates around an enclosure).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852